— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered April 6, 2008, convicting him of course of sexual conduct against a child in the first degree, sodomy in the second degree, criminal sexual act in the second degree (11 counts), rape in the second degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Danielson, 9 NY3d 342, 349 [2007]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe *624demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 643 [2006]).
The defendant’s contention that 13 of the counts of the indictment were rendered duplicitous by trial testimony is not preserved for appellate review (see CPL 470.05 [2]; People v Drysdale, 295 AD2d 533 [2002]), and we decline to reach the issue in the exercise of our interest of justice jurisdiction (see CPL 470.15 [6]; People v Nash, 77 AD3d 687, 688 [2010]; People v Saintilus, 74 AD3d 996, 997 [2010]).
The defendant’s remaining contention is without merit. Covello, J.P., Eng, Chambers and Hall, JJ., concur.